PER CURIAM.
We affirm the judgment of the trial court. However, we agree with appellant that the present sentence does not specify the amount of credit for time served in jail as Section 921.161(1), Florida Statutes (1975) requires. Knight v. State, 349 So.2d 232 (Fla.2d DCA 1977). Moreover it was error for the trial court to assess court costs against appellant after he had been adjudged insolvent. Cox v. State, 334 So.2d 568 (Fla.1976). Therefore, we reverse the order assessing costs against appellant and release appellant from any obligation to pay these costs.
We remand the case to the trial court for correction of sentence. Appellant does not have to be present for this proceeding.
SCHEB, A. C. J., and OTT and DAN-AHY, JJ., concur.